
	

113 HR 5731 IH: Servicemembers Foreclosure Protection Act of 2014
U.S. House of Representatives
2014-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5731
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2014
			Mr. Grayson introduced the following bill; which was referred to the Committee on Veterans' Affairs
		
		A BILL
		To extend foreclosure and eviction protections for servicemembers, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the Servicemembers Foreclosure Protection Act of 2014.2.Extension of protections for members of uniformed services relating to mortgages, mortgage
			 foreclosure, and eviction(a)In generalParagraph (1) of section 710(d) of the Honoring America’s Veterans and Caring for Camp Lejeune
			 Families Act of 2012 (Public Law 112–154; 126 Stat. 1208) is amended by
			 striking 2014 and inserting 2016.(b)Repeal of revival provisionSection 710(d) of the Honoring America’s Veterans and Caring for Camp Lejeune Families Act of 2012
			 (Public Law 112–154; 126 Stat. 1208) is amended by striking paragraph (3).
